Case 9:20-cv-82232-AMC Document 5 Entered on FLSD Docket 12/16/2020 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CHARLES POST,

Case No.: 9:20-cv-822320-AMC

Plaintiff,

EAST COAST METAL
STRUCTURES CORP. a Florida
For-Profit Corporation,

Defendant.

/

 

ACCEPTANCE OF SERVICE
Please take notice that Jose Rodriguez, Esq., of The Soto Law Group P.A., attorney for
Defendant, East Coast Metal Structures Corp., a Florida for-profit corporation, has been
authorized to accept service of behalf of East Coast Metal Structures Corp., a Florida for-profit
corporation and does hereby acknowledge service of the Summons and Complaint in the above-

entitled action for and on behalf of the above-named pgfty with like effect as personal service

yi a

Jose A. Rédriguez, Esq.

FBN: 84616

The Soto/Law Group P.A.

Coastal Tower

2400 E. Commercial Blvd., Suite 400
Fort Lauderdale, FL. 33308

T: (954) 567-1776

upon said party.

Dated: 15" day of December, 2020.

 

 

 
